ICJ_105_UseOfForce_SCG_BEL_2001-02-21_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE À LA LICÉITÉ
DE L'EMPLOI DE LA FORCE

(YOUGOSLAVIE c. BELGIQUE)

ORDONNANCE DU 21 FEVRIER 2001

2001

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
LEGALITY OF USE OF FORCE

(YUGOSLAVIA v. BELGIUM)

ORDER OF 21 FEBRUARY 2001
Mode officiel de citation:

Licéité de l'emploi de la force (Yougoslavie c. Belgique),
ordonnance du 21 février 2001, C1 J. Recueil 2001, p. 13

Official citation:

Legality of Use of Force (Yugoslavia v. Belgium),
Order of 21 February 2001, I C.J. Reports 2001, p. 13

 

N° de vente:
ISSN 0074-4441 Sales number 809

ISBN 92-1-070909-8

 

 

 
13

COUR INTERNATIONALE DE JUSTICE

2001 ANNEE 2001
21 février
Rôle général
n° 105 21 février 2001

AFFAIRE RELATIVE À LA LICÉITÉ
DE L'EMPLOI DE LA FORCE

(YOUGOSLAVIE c. BELGIQUE)

ORDONNANCE

Présents: M.SHut, vice-président, faisant fonction de président en l'affaire;
M. GUILLAUME, président de la Cour; MM. ODA, BEDJAOUI,
RANJEVA, HERCZEGH, FLEISCHHAUER, KOROMA, VERESHCHETIN,
M”™? HiGGins, MM. PARRA-ARANGUREN, KOOLMANS, REZEK,
AL-KHASAWNEH, BUERGENTHAL, juges; M. COUVREUR, gref-

fier.

La Cour internationale de Justice,

Ainsi composée,
Après délibéré en chambre du conseil,

Vu l’article 48 du Statut de la Cour et les articles 44 et 79 de son Régle-
ment,

Vu Pordonnance du 30 juin 1999, par laquelle la Cour a fixé au 5 jan-
vier 2000 et au 5 juillet 2000 les dates d’expiration des délais pour le
dépôt, respectivement, d’un mémoire de la République fédérale de You-
goslavie et d’un contre-mémoire du Royaume de Belgique,

Vu les exceptions préliminaires d’incompétence et d’irrecevabilité
déposées par la Belgique le 5 juillet 2000,

Vu Pordonnance du 8 septembre 2000, par laquelle le vice-président de
la Cour, faisant fonction de président en l'affaire, a fixé au 5 avril 2001 la
date d’expiration du délai dans lequel la République fédérale de Yougo-

4
14 LICÉITÉ DE L'EMPLOI DE LA FORCE (ORD. 21 JJ 01)

slavie pourrait présenter un exposé écrit contenant ses observations et
conclusions sur les exceptions préliminaires soulevées par le Royaume de
Beigique;

Considérant que, par lettre du 18 janvier 2001, reçue au Greffe le
19 janvier 2001 par télécopie, le ministre des affaires étrangères de la
République fédérale de Yougoslavie s’est notamment référé à de récentes
initiatives diplomatiques et a prié la Cour, pour les raisons exposées dans
ladite lettre, «de suspendre la procédure ou ... de reporter de douze mois
la date d’expiration du délai fixé pour la présentation par la Yougoslavie
de ses observations»; et considérant que, dés réception de cette lettre, le
greffier en a fait tenir copie à l’agent du Royaume de Belgique;

Considérant que, par lettre du 1° février 2001, reçue au Greffe le même
jour par télécopie, l’agent du Royaume de Belgique a informé la Cour
que son gouvernement ne s’opposait pas à la suspension de la procédure
ou, si cette suspension n’était pas possible, à la prorogation du délai pour
le dépôt des observations et conclusions de la Yougoslavie sur les excep-
tions préliminaires de la Belgique,

Compte tenu de l’accord des Parties et des circonstances de l’espèce,

Reporte au 5 avril 2002 la date d'expiration du délai dans lequel la
République fédérale de Yougoslavie pourra présenter un exposé écrit
contenant ses observations et conclusions sur les exceptions préliminaires
soulevées par le Royaume de Belgique;

Réserve la suite de la procédure.

Fait en français et en anglais, le texte français faisant foi, au Palais de
la Paix, à La Haye, le vingt et un février deux mille un, en trois exem-
plaires, dont l’un restera déposé aux archives de la Cour et les autres
seront transmis respectivement au Gouvernement de la République fédé-
rale de Yougoslavie et au Gouvernement du Royaume de Belgique.

Le vice-président,
(Signé) Sui Jiuyong.
Le greffier,
(Signé) Philippe COUVREUR.
